Appellate Case: 22-4007     Document: 010110749788   Date Filed: 10/06/2022   Page: 1
                                                                             FILED
                                                                 United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                    Tenth Circuit

                              FOR THE TENTH CIRCUIT                     October 6, 2022
                          _________________________________
                                                                     Christopher M. Wolpert
                                                                         Clerk of Court
  RALAND BRUNSON,

        Plaintiff - Appellant,

  v.                                                      No. 22-4007
                                                 (D.C. No. 1:21-CV-00111-JNP)
  ALMA S. ADAMS, in their capacity as                       (D. Utah)
  United States House Representatives;
  PETE AGUILAR, in their capacity as
  United States House Representatives;
  COLIN Z. ALLRED, in their capacity as
  United States House Representatives;
  MARK E. AMODEI, in their capacity as
  United States House Representatives;
  KELLY ARMSTRONG, in their capacity
  as United States House Representatives;
  JAKE AUCHINCLOSS, in their capacity
  as United States House Representatives;
  CYNTHIA AXNE, in their capacity as
  United States House Representatives;
  DON BACON, in their capacity as United
  States House Representatives; TROY
  BALDERSON, in their capacity as United
  States House Representatives; ANDY
  BARR, in their capacity as United States
  House Representatives; NANETTE DIAZ
  BARRAGAN, in their capacity as United
  States House Representatives; KAREN
  BASS, in their capacity as United States
  House Representatives; JOYCE BEATTY,
  in their capacity as United States House
  Representatives; AMI BERA, in their
  capacity as United States House
  Representatives; GUS M. ILIRAKIS, in
  their capacity as United States House
  Representatives; DONALD S. BEYER,
  JR., in their capacity as United States
  House Representatives; SANDFORD D.
Appellate Case: 22-4007   Document: 010110749788   Date Filed: 10/06/2022   Page: 2



  BISHOP, JR., in their capacity as United
  States House Representatives; EARL
  BLUMENAUER, in their capacity as
  United States House Representatives; LISA
  BLUNT ROCHESTER, in their capacity as
  United States House Representatives;
  SUZANNE BONAMICI, in their capacity
  as United States House Representatives;
  CAROLYN BOURDEAUX, in their
  capacity as United States House
  Representatives; JAMAAL BOWMAN, in
  their capacity as United States House
  Representatives; BRENDAN F. BOYLE,
  in their capacity as United States House
  Representatives; KEVIN BRADY, in their
  capacity as United States House
  Representatives; ANTHONY G. BROWN,
  in their capacity as United States House
  Representatives; JULIA BROWNLEY, in
  their capacity as United States House
  Representatives; VERN BUCHANAN, in
  their capacity as United States House
  Representatives; KEN BUCK, in their
  capacity as United States House
  Representatives; LARRY BUCSHON, in
  their capacity as United States House
  Representatives; CORI BUSH, in their
  capacity as United States House
  Representatives; CHERI BUSTOS, in their
  capacity as United States House
  Representatives; G.K BUTTERFIELD, in
  their capacity as United States House
  Representatives; SALUD O. CARBAJAL,
  in their capacity as United States House
  Representatives; TONY CARDENAS, in
  their capacity as United States House
  Representatives; ANDRE CARSON, in
  their capacity as United States House
  Representatives; MATT CARTWRIGHT,
  in their capacity as United States House
  Representatives; ED CASE, in their
  capacity as United States House
  Representatives; SEAN CASTEN, in their

                                          2
Appellate Case: 22-4007   Document: 010110749788   Date Filed: 10/06/2022   Page: 3



  capacity as United States House
  Representatives; KATHY CASTOR, in
  their capacity as United States House
  Representatives; JOAQUIN CASTOR, in
  their capacity as United States House
  Representatives; LIZ CHENEY, in their
  capacity as United States House
  Representatives; JUDY CHU, in their
  capacity as United States House
  Representatives; DAVID N. CICILLINE,
  in their capacity as United States House
  Representatives; KATHERINE M.
  CLARK, in their capacity as United States
  House Representatives; YVETTE D.
  CLARKE, in their capacity as United
  States House Representatives; EMANUEL
  CLEAVER, in their capacity as United
  States House Representatives; JAMES E.
  CLYBURN, in their capacity as United
  States House Representatives; STEVE
  COHEN, in their capacity as United States
  House Representatives; JAMES COMER,
  in their capacity as United States House
  Representatives; GERALD E.
  CONNOLLY, in their capacity as United
  States House Representatives; JIM
  COOPER, in their capacity as United
  States House Representatives; J. LUIS
  CORREA, in their capacity as United
  States House Representatives; JIM
  COSTA, in their capacity as United States
  House Representatives; JOE COURTNEY,
  in their capacity as United States House
  Representatives; ANGIE CRAIG, in their
  capacity as United States House
  Representatives; DAN CRENSHAW, in
  their capacity as United States House
  Representatives; CHARLIE CRIST, in
  their capacity as United States House
  Representatives; JASON CROW, in their
  capacity as United States House
  Representatives; HENRY CUELLAR, in
  their capacity as United States House

                                          3
Appellate Case: 22-4007   Document: 010110749788   Date Filed: 10/06/2022   Page: 4



  Representatives; JOHN R. CURTIS, in
  their capacity as United States House
  Representatives; SHARICE DAVIDS, in
  their capacity as United States House
  Representatives; DANNY K. DAVIS, in
  their capacity as United States House
  Representatives; RODNEY DAVIS, in
  their capacity as United States House
  Representatives; MADELEINE DEAN, in
  their capacity as United States House
  Representatives; PETER A. DEFAZIO, in
  their capacity as United States House
  Representatives; DIANA DEGETTE, in
  their capacity as United States House
  Representatives; ROSA L. DELAURO, in
  their capacity as United States House
  Representatives; SUZAN K. DELBENE, in
  their capacity as United States House
  Representatives; ANTONIO DELGADO,
  in their capacity as United States House
  Representatives; MARK DESAULNIER,
  in their capacity as United States House
  Representatives; THEODORE E.
  DEUTCH, in their capacity as United
  States House Representatives; DEBBIE
  DINGELL, in their capacity as United
  States House Representatives; LLOYD
  DOGGETT, in their capacity as United
  States House Representatives; MICHAEL
  F. DOYLE, in their capacity as United
  States House Representatives; TOM
  EMMER, in their capacity as United States
  House Representatives; VERONICA
  ESCOBAR, in their capacity as United
  States House Representatives; ANNA G.
  ESHOO, in their capacity as United States
  House Representatives; ADRIANO
  ESPAILLAT, in their capacity as United
  States House Representatives; DWIGHT
  EVANS, in their capacity as United States
  House Representatives; RANDY
  FEENSTRA, in their capacity as United
  States House Representatives; A. DREW

                                          4
Appellate Case: 22-4007   Document: 010110749788   Date Filed: 10/06/2022   Page: 5



  FERGUSON, IV, in their capacity as
  United States House Representatives;
  BRIAN K. FITZPATRICK, in their
  capacity as United States House
  Representatives; LIZZIE LETCHER, in
  their capacity as United States House
  Representatives; JEFF FORTENBERRY,
  in their capacity as United States House
  Representatives; BILL FOSTER, in their
  capacity as United States House
  Representatives; LOIS FRANKEL, in their
  capacity as United States House
  Representatives; MARCIA L. FUDGE, in
  their capacity as United States House
  Representatives; MIKE GALLAGHER, in
  their capacity as United States House
  Representatives; RUBEN GALLEGO, in
  their capacity as United States House
  Representatives; JOHN GARAMENDI, in
  their capacity as United States House
  Representatives; ANDREW R.
  GARBARINO, in their capacity as United
  States House Representatives; SYLVIA R.
  GARCIA, in their capacity as United States
  House Representatives; JESUS G.
  GARCIA, in their capacity as United States
  House Representatives; JARED F.
  GOLDEN, in their capacity as United
  States House Representatives; JIMMY
  GOMEZ, in their capacity as United States
  House Representatives; TONY
  GONZALES, in their capacity as United
  States House Representatives; ANTHONY
  GONZALEZ, in their capacity as United
  States House Representatives; VICENTE
  GONZALEZ, in their capacity as United
  States House Representatives; JOSH
  GOTTHEIMER, in their capacity as United
  States House Representatives; KAY
  GRANGER, in their capacity as United
  States House Representatives; AL GREEN,
  in their capacity as United States House
  Representatives; RAUL M. GRIJALVA, in

                                           5
Appellate Case: 22-4007   Document: 010110749788   Date Filed: 10/06/2022   Page: 6



  their capacity as United States House
  Representatives; GLENN GROTHMAN,
  in their capacity as United States House
  Representatives; BRETT GUTHRIE, in
  their capacity as United States House
  Representatives; DEBRA A. HAALAND,
  in their capacity as United States House
  Representatives; JOSH HARDER, in their
  capacity as United States House
  Representatives; ALCEE L. HASTINGS,
  in their capacity as United States House
  Representatives; JAHANA HAYES, in
  their capacity as United States House
  Representatives; JAIME HERRERA
  BEUTLER, in their capacity as United
  States House Representatives; BRIAN
  HIGGINS, in their capacity as United
  States House Representatives; J. FRENCH
  HILL, in their capacity as United States
  House Representatives; JAMES A.
  HIMES, in their capacity as United States
  House Representatives; ASHLEY
  HINSON, in their capacity as United States
  House Representatives; TREY
  HOLLINGSWORTH, in their capacity as
  United States House Representatives;
  STEVEN HORSFORD, in their capacity as
  United States House Representatives;
  CHRISSY HOULAHAN, in their capacity
  as United States House Representatives;
  STENY H. HOYER, in their capacity as
  United States House Representatives;
  JARED HUFFMAN, in their capacity as
  United States House Representatives; BILL
  HUIZENGA, in their capacity as United
  States House Representatives; SHEILA
  JACKSON LEE, in their capacity as
  United States House Representatives;
  SARA JACOBS, in their capacity as
  United States House Representatives;
  PRAMILA JAYAPAL, in their capacity as
  United States House Representatives;
  HAKEEM S. JEFFRIES, in their capacity

                                           6
Appellate Case: 22-4007   Document: 010110749788   Date Filed: 10/06/2022   Page: 7



  as United States House Representatives;
  DUSTY JOHNSON, in their capacity as
  United States House Representatives;
  EDDIE BERNICE JOHNSON, in their
  capacity as United States House
  Representatives; HENRY C. JOHNSON,
  JR., in their capacity as United States
  House Representatives; MONDAIRE
  JONES, in their capacity as United States
  House Representatives; DAVID P.
  JOYCE, in their capacity as United States
  House Representatives; KAIALI'I
  KAHELE, in their capacity as United
  States House Representatives; MARCY
  KAPTURE, in their capacity as United
  States House Representatives; JOHN
  KATKO, in their capacity as United States
  House Representatives; WILLIAM R.
  KEATING, in their capacity as United
  States House Representatives; RO
  KHANNA, in their capacity as United
  States House Representatives; DANIEL T.
  KILDEE, in their capacity as United States
  House Representatives; DEREK KILMER,
  in their capacity as United States House
  Representatives; ANDY KIM, in their
  capacity as United States House
  Representatives; YOUNG KIM, in their
  capacity as United States House
  Representatives; RON KIND, in their
  capacity as United States House
  Representatives; ADAM KINZINGER, in
  their capacity as United States House
  Representatives; ANN KIRKPATRICK, in
  their capacity as United States House
  Representatives; RAJA
  KRISHNAMOORTHI, in their capacity as
  United States House Representatives; ANN
  M. KUSTER, in their capacity as United
  States House Representatives; DARIN
  LAHOOD, in their capacity as United
  States House Representatives; CONOR
  LAMB, in their capacity as United States

                                           7
Appellate Case: 22-4007   Document: 010110749788   Date Filed: 10/06/2022   Page: 8



  House Representatives; JAMES R.
  LANGEVIN, in their capacity as United
  States House Representatives; RICK
  LARSEN, in their capacity as United States
  House Representatives; JOHN B.
  LARSON, in their capacity as United
  States House Representatives; ROBERT E.
  LATTA, in their capacity as United States
  House Representatives; JAKE
  LATURNER, in their capacity as United
  States House Representatives; BRENDA L.
  LAWRENCE, in their capacity as United
  States House Representatives; AL
  LAWSON, JR., in their capacity as United
  States House Representatives; BARBARA
  LEE, in their capacity as United States
  House Representatives; SUSIE LEE, in
  their capacity as United States House
  Representatives; TERESA LEGER
  FERNANDEZ, in their capacity as United
  States House Representatives; ANDY
  LEVIN, in their capacity as United States
  House Representatives; MIKE LEVIN, in
  their capacity as United States House
  Representatives; TED LIEU, in their
  capacity as United States House
  Representatives; ZOE LOFGREN, in their
  capacity as United States House
  Representatives; ALAN S. LOWENTHAL,
  in their capacity as United States House
  Representatives; ELAINE G. LURIA, in
  their capacity as United States House
  Representatives; STEPHEN F. LYNCH, in
  their capacity as United States House
  Representatives; NANCY MACE, in their
  capacity as United States House
  Representatives; TOM MALINOWSKI, in
  their capacity as United States House
  Representatives; CAROLYN B.
  MALONEY, in their capacity as United
  States House Representatives; SEAN
  PATRICK MALONEY, in their capacity
  as United States House Representatives;

                                           8
Appellate Case: 22-4007   Document: 010110749788   Date Filed: 10/06/2022   Page: 9



  KATHY E. MANNING, in their capacity
  as United States House Representatives;
  THOMAS MASSIE, in their capacity as
  United States House Representatives;
  DORIS O. MATSUI, in their capacity as
  United States House Representatives;
  LUCY MCBATH, in their capacity as
  United States House Representatives;
  MICHAEL T. MCCAUL, in their capacity
  as United States House Representatives;
  TOM MCCLINTOCK, in their capacity as
  United States House Representatives;
  BETTY MCCOLLUM, in their capacity as
  United States House Representatives; A.
  ADONALD MCEACHIN, in their capacity
  as United States House Representatives;
  JAMES P. MCGOVERN, in their capacity
  as United States House Representatives;
  PATRICK T. MCHENRY, in their
  capacity as United States House
  Representatives; DAVID B. MCKINLEY,
  in their capacity as United States House
  Representatives; JERRY MCNERNEY, in
  their capacity as United States House
  Representatives; GREGORY W. MEEKS,
  in their capacity as United States House
  Representatives; PETER MEIJER, in their
  capacity as United States House
  Representatives; GRACE MENG, in their
  capacity as United States House
  Representatives; KWEISI MFUME, in
  their capacity as United States House
  Representatives; MARIANETTE
  MILLER-MEEKS, in their capacity as
  United States House Representatives;
  JOHN R. MOOLENAAR, in their capacity
  as United States House Representatives;
  BLAKE D. MOORE, in their capacity as
  United States House Representatives;
  GWEN MOORE, in their capacity as
  United States House Representatives;
  JOSEPH D. MORELLE, in their capacity
  as United States House Representatives;

                                         9
Appellate Case: 22-4007    Document: 010110749788   Date Filed: 10/06/2022   Page: 10



   SETH MOULTON, in their capacity as
   United States House Representatives;
   FRANK J. MRVAN, in their capacity as
   United States House Representatives;
   STEPHANIE N. MURPHY, in their
   capacity as United States House
   Representatives; JERROLD NADLER, in
   their capacity as United States House
   Representatives; GRACE F.
   NAPOLITANO, in their capacity as United
   States House Representatives; RICHARD
   E. NEAL, in their capacity as United States
   House Representatives; JOE NEGUSE, in
   their capacity as United States House
   Representatives; DAN NEWHOUSE, in
   their capacity as United States House
   Representatives; MARIE NEWMAN, in
   their capacity as United States House
   Representatives; DONALD NORCROSS,
   in their capacity as United States House
   Representatives; ALEXANDRIA
   OCASIO-CORTEZ, in their capacity as
   United States House Representatives; TOM
   O’HALLERAN, in their capacity as United
   States House Representatives; ILHAN
   OMAR, in their capacity as United States
   House Representatives; FRANK
   PALLONE, JR., in their capacity as United
   States House Representatives; JIMMY
   PANETTA, in their capacity as United
   States House Representatives; CHRIS
   PAPPAS, in their capacity as United States
   House Representatives; BILL PASCRELL,
   JR., in their capacity as United States
   House Representatives; DONALD M.
   PAYNE, JR., in their capacity as United
   States House Representatives; NANCY
   PELOSI, in their capacity as United States
   House Representatives; ED
   PERLMUTTER, in their capacity as
   United States House Representatives;
   SCOTT H. PETERS, in their capacity as
   United States House Representatives;

                                            10
Appellate Case: 22-4007   Document: 010110749788   Date Filed: 10/06/2022   Page: 11



   DEAN PHILLIPS, in their capacity as
   United States House Representatives;
   CHELLIE PINGREE, in their capacity as
   United States House Representatives;
   MARK POCAN, in their capacity as
   United States House Representatives;
   KATIE PORTER, in their capacity as
   United States House Representatives;
   AYANNA PRESSLEY, in their capacity as
   United States House Representatives;
   DAVID E. PRICE, in their capacity as
   United States House Representatives;
   MIKE QUIGLEY, in their capacity as
   United States House Representatives;
   JAMIE RASKIN, in their capacity as
   United States House Representatives; TOM
   REED, in their capacity as United States
   House Representatives; KATHLEEN M.
   RICE, in their capacity as United States
   House Representatives; CATHY
   MCMORRIS RODGERS, in their capacity
   as United States House Representatives;
   DEBORAH K ROSS, in their capacity as
   United States House Representatives;
   CHIP ROY, in their capacity as United
   States House Representatives; LUCILLE
   ROYBAL-ALLARD, in their capacity as
   United States House Representatives;
   RAUL RUIZ, in their capacity as United
   States House Representatives; C.A.
   DUTCH RUPPERSBERGER, in their
   capacity as United States House
   Representatives; BOBBY L. RUSH, in
   their capacity as United States House
   Representatives; TIM RYAN, in their
   capacity as United States House
   Representatives; LINDA T. SANCHEZ, in
   their capacity as United States House
   Representatives; JOHN P. SARBANES, in
   their capacity as United States House
   Representatives; MARY GAY SCANLON,
   in their capacity as United States House
   Representatives; JANICE D.

                                         11
Appellate Case: 22-4007    Document: 010110749788   Date Filed: 10/06/2022   Page: 12



   SCHAKOWSKY, in their capacity as
   United States House Representatives;
   ADAM B. SCHIFF, in their capacity as
   United States House Representatives;
   BRADLEY SCOTT SCHNEIDER, in their
   capacity as United States House
   Representatives; KURT SCHRADER, in
   their capacity as United States House
   Representatives; KIM SCHRIER, in their
   capacity as United States House
   Representatives; AUSTIN SCOTT, in their
   capacity as United States House
   Representatives; DAVID SCOTT, in their
   capacity as United States House
   Representatives; ROBERT C. SCOTT, in
   their capacity as United States House
   Representatives; TERRI A. SEWELL, in
   their capacity as United States House
   Representatives; BRAD SHERMAN, in
   their capacity as United States House
   Representatives; MIKIE SHERRILL, in
   their capacity as United States House
   Representatives; MICHAEL K. SIMPSON,
   in their capacity as United States House
   Representatives; ALBIO SIRES, in their
   capacity as United States House
   Representatives; ELISSA SLOTKIN, in
   their capacity as United States House
   Representatives; ADAM SMITH, in their
   capacity as United States House
   Representatives; CHRISTOPHER H.
   SMITH, in their capacity as United States
   House Representatives; DARREN SOTO,
   in their capacity as United States House
   Representatives; ABIGAIL DAVIS
   SPANBERGER, in their capacity as United
   States House Representatives; VICTORIA
   SPARTZ, in their capacity as United States
   House Representatives; JACKIE SPEIER,
   in their capacity as United States House
   Representatives; GREG STANTON, in
   their capacity as United States House
   Representatives; PETE STAUBER, in their

                                           12
Appellate Case: 22-4007   Document: 010110749788   Date Filed: 10/06/2022   Page: 13



   capacity as United States House
   Representatives; MICHELLE STEEL, in
   their capacity as United States House
   Representatives; BRYAN STEIL, in their
   capacity as United States House
   Representatives; HALEY M. STEVENS,
   in their capacity as United States House
   Representatives; STEVE STIVERS, in
   their capacity as United States House
   Representatives; MARILYN
   STRICKLAND, in their capacity as United
   States House Representatives; THOMAS
   R. SUOZZI, in their capacity as United
   States House Representatives; ERIC
   SWALWELL, in their capacity as United
   States House Representatives; MARK
   TAKANO, in their capacity as United
   States House Representatives; VAN
   TAYLOR, in their capacity as United
   States House Representatives; BENNIE G.
   THOMPSON, in their capacity as United
   States House Representatives; MIKE
   THOMPSON, in their capacity as United
   States House Representatives; DINA
   TITUS, in their capacity as United States
   House Representatives; RASHIDA
   TLAIB, in their capacity as United States
   House Representatives; PAUL TONKO, in
   their capacity as United States House
   Representatives; NORMA J. TORRES, in
   their capacity as United States House
   Representatives; RITCHIE TORRES, in
   their capacity as United States House
   Representatives; LORI TRAHAN, in their
   capacity as United States House
   Representatives; DAVID J. TRONE, in
   their capacity as United States House
   Representatives; MICHAEL R. TURNER,
   in their capacity as United States House
   Representatives; LAUREN
   UNDERWOOD, in their capacity as
   United States House Representatives;
   FRED UPTON, in their capacity as United

                                           13
Appellate Case: 22-4007   Document: 010110749788   Date Filed: 10/06/2022   Page: 14



   States House Representatives; JUAN
   VARGAS, in their capacity as United
   States House Representatives; MARC A.
   VEASEY, in their capacity as United
   States House Representatives; FILEMON
   VELA, in their capacity as United States
   House Representatives; NYDIA M.
   VELAZQUEZ, in their capacity as United
   States House Representatives; ANN
   WAGNER, in their capacity as United
   States House Representatives; MICHAEL
   WALTZ, in their capacity as United States
   House Representatives; DEBBIE
   WASSERMAN SCHULTZ, in their
   capacity as United States House
   Representatives; MAXINE WATERS, in
   their capacity as United States House
   Representatives; BONNIE WATSON
   COLEMAN, in their capacity as United
   States House Representatives; PETER
   WELCH, in their capacity as United States
   House Representatives; BRAD R.
   WENSTRUP, in their capacity as United
   States House Representatives; BRUCE
   WESTERMAN, in their capacity as United
   States House Representatives; JENNIFER
   WEXTON, in their capacity as United
   States House Representatives; SUSAN
   WILD, in their capacity as United States
   House Representatives; NIKEMA
   WILLIAMS, in their capacity as United
   States House Representatives;
   FREDERICA S. WILSON, in their
   capacity as United States House
   Representatives; STEVE WOMACK, in
   their capacity as United States House
   Representatives; JOHN A. YARMUTH, in
   their capacity as United States House
   Representatives; DON YOUNG, in their
   capacity as United States House
   Representatives; TAMMY BALDWIN, in
   their capacity as U.S. Senators; JOHN
   BARRASSO, in their capacity as U.S.

                                           14
Appellate Case: 22-4007    Document: 010110749788   Date Filed: 10/06/2022   Page: 15



   Senators; MICHAEL F. BENNET, in their
   capacity as U.S. Senators; MARSHA
   BLACKBURN, in their capacity as U.S.
   Senators; RICHARD BLUMENTHAL, in
   their capacity as U.S. Senators; ROY
   BLUNT, in their capacity as U.S. Senators;
   CORY A. BOOKER, in their capacity as
   U.S. Senators; JOHN BOOZMAN, in their
   capacity as U.S. Senators; MIKE BRAUN,
   in their capacity as U.S. Senators;
   SHERROD BROWN, in their capacity as
   U.S. Senators; RICHARD BURR, in their
   capacity as U.S. Senators; MARIA
   CANTWELL, in their capacity as U.S.
   Senators; SHELLEY CAPITO, in their
   capacity as U.S. Senators; BENJAMIN L.
   CARDIN, in their capacity as U.S.
   Senators; THOMAS R. CARPER, in their
   capacity as U.S. Senators; ROBERT P.
   CASEY, JR., in their capacity as U.S.
   Senators; BILL CASSIDY, in their
   capacity as U.S. Senators; SUSAN M.
   COLLINS, in their capacity as U.S.
   Senators; CHRISTOPHER A. COONS, in
   their capacity as U.S. Senators; JOHN
   CORNYN, in their capacity as U.S.
   Senators; CATHERINE CORTEZ
   MASTO, in their capacity as U.S. Senators;
   TOM COTTON, in their capacity as U.S.
   Senators; KEVIN CRAMER, in their
   capacity as U.S. Senators; MIKE CRAPO,
   in their capacity as U.S. Senators; STEVE
   DAINES, in their capacity as U.S.
   Senators; TAMMY DUCKWORTH, in
   their capacity as U.S. Senators; RICHARD
   J. DURBIN, in their capacity as U.S.
   Senators; JONI ERNST, in their capacity
   as U.S. Senators; DEB FISCHER, in their
   capacity as U.S. Senators; KIRSTEN E.
   GILLIBRAND, in their capacity as U.S.
   Senators; LINDSEY GRAHAM, in their
   capacity as U.S. Senators; CHUCK
   GRASSLEY, in their capacity as U.S.

                                           15
Appellate Case: 22-4007    Document: 010110749788   Date Filed: 10/06/2022   Page: 16



   Senators; BILL HAGERTY, in their
   capacity as U.S. Senators; MAGGIE
   HASSAN, in their capacity as U.S.
   Senators; MARTIN HEINRICH, in their
   capacity as U.S. Senators; JOHN
   HICKENLOOPER, in their capacity as
   U.S. Senators; MAZIE HIRONO, in their
   capacity as U.S. Senators; JOHN
   HOEVEN, in their capacity as U.S.
   Senators; JAMES INHOFE, in their
   capacity as U.S. Senators; RON
   JOHNSON, in their capacity as U.S.
   Senators; TIM KAINE, in their capacity as
   U.S. Senators; MARK KELLY, in their
   capacity as U.S. Senators; ANGUS S.
   KING, JR., in their capacity as U.S.
   Senators; AMY KLOBUCHAR, in their
   capacity as U.S. Senators; JAMES
   LANKFORD, in their capacity as U.S.
   Senators; PATRICK LEAHY, in their
   capacity as U.S. Senators; MIKE LEE, in
   their capacity as U.S. Senators; BEN
   LUJAN, in their capacity as U.S. Senators;
   CYNTHIA M. LUMMIS, in their capacity
   as U.S. Senators; JOE MANCHIN, III, in
   their capacity as U.S. Senators; EDWARD
   J. MARKEY, in their capacity as U.S.
   Senators; MITCH MCCONNELL, in their
   capacity as U.S. Senators; ROBERT
   MENENDEZ, in their capacity as U.S.
   Senators; JEFF MERKLEY, in their
   capacity as U.S. Senators; JERRY
   MORAN, in their capacity as U.S.
   Senators; LISA MURKOWSKI, in their
   capacity as U.S. Senators; CHRISTOPHER
   MURPHY, in their capacity as U.S.
   Senators; PATTY MURRAY, in their
   capacity as U.S. Senators; JON OSSOFF,
   in their capacity as U.S. Senators; ALEX
   PADILLA, in their capacity as U.S.
   Senators; RAND PAUL, in their capacity
   as U.S. Senators; GARY C. PETERS, in
   their capacity as U.S. Senators; ROB

                                           16
Appellate Case: 22-4007   Document: 010110749788   Date Filed: 10/06/2022   Page: 17



   PORTMAN, in their capacity as U.S.
   Senators; JACK REED, in their capacity as
   U.S. Senators; JAMES E. RISCH, in their
   official capacity as U.S. Senators; MITT
   ROMNEY, in their capacity as U.S.
   Senators; JACKY ROSEN, in their
   capacity as U.S. Senators; MIKE
   ROUNDS, in their capacity as U.S.
   Senators; MARCO RUBIO, in their
   capacity as U.S. Senators; BERNARD
   SANDERS, in their capacity as U.S.
   Senators; BEN SASSE, in their capacity as
   U.S. Senators; BRIAN SCHATZ, in their
   capacity as U.S. Senators; CHARLES E.
   SCHUMER, in their capacity as U.S.
   Senators; RICK SCOTT, in their capacity
   as U.S. Senators; TIM SCOTT, in their
   capacity as U.S. Senators; JEANNE
   SHAHEEN, in their capacity as U.S.
   Senators; RICHARD C. SHELBY, in their
   capacity as U.S. Senators; KYRSTEN
   SINEMA, in their capacity as U.S.
   Senators; TINA SMITH, in their capacity
   as U.S. Senators; DEBBIE STABENOW,
   in their capacity as U.S. Senators; DAN
   SULLIVAN, in their capacity as U.S.
   Senators; JON TESTER, in their capacity
   as U.S. Senators; JOHN THUNE, in their
   capacity as U.S. Senators; THOM TILLIS,
   in their capacity as U.S. Senators;
   PATRICK J. TOOMEY, in their capacity
   as U.S. Senators; HOLLEN VAN, in their
   capacity as U.S. Senators; MARK R.
   WARNER, in their capacity as U.S.
   Senators; RAPHAEL G. WARNOCK, in
   their capacity as U.S. Senators;
   ELIZABETH WARREN, in their capacity
   as U.S. Senators; SHELDON
   WHITEHOUSE, in their capacity as U.S.
   Senators; ROGER F. WICKER, in their
   capacity as U.S. Senators; RON WYDEN,
   in their capacity as U.S. Senators; TODD
   YOUNG, in their capacity as U.S.

                                           17
Appellate Case: 22-4007     Document: 010110749788        Date Filed: 10/06/2022     Page: 18



   Senators; JOSEPH ROBINETTE BIDEN,
   JR., in his capacity of President of the
   United States; MICHAEL RICHARD
   PENCE, in his capacity as former Vice
   President of the United States; KAMALA
   HARRIS, in her capacity as Vice President
   of the United States,

         Defendants - Appellees.
                        _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

  Before TYMKOVICH, BALDOCK and CARSON, Circuit Judges.
                   _________________________________

        Raland Brunson appeals the district court’s dismissal of his action for lack of

  jurisdiction. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                      I. Background

        Mr. Brunson filed a pro se civil action in Utah state court against hundreds of

  members of Congress, President Joseph Biden, Vice President Kamala Harris, and

  former Vice President Michael Pence. He alleged that before accepting the electoral

  votes on January 6, 2021, defendants intentionally refused to investigate evidence

  that the November 2020 presidential election was fraudulent. Mr. Brunson likened

  defendants’ conduct to an act of war against the United States Constitution that


        *
          After examining the briefs and appellate record, this panel has determined
  unanimously to honor the parties’ request for a decision on the briefs without oral
  argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
  submitted without oral argument. This order and judgment is not binding precedent,
  except under the doctrines of law of the case, res judicata, and collateral estoppel. It
  may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
  and 10th Cir. R. 32.1.
                                             18
Appellate Case: 22-4007    Document: 010110749788         Date Filed: 10/06/2022     Page: 19



  violated their oath to uphold the Constitution and his right to participate in an honest

  and fair election. He advanced constitutional, tort, and promissory estoppel claims

  and sought almost three billion dollars in damages. He also asked for injunctive

  relief including removal of defendants from office and reinstatement of Donald

  Trump as President of the United States.

        Defendants removed the case to federal district court and filed a motion to

  dismiss under Federal Rules of Civil Procedure 12(b)(1) (lack of jurisdiction) and

  12(b)(6) (failure to state a claim). Mr. Brunson filed an opposition to the motion to

  dismiss. A magistrate judge issued a report and recommendation (Recommendation)

  that the action be dismissed for two independent reasons: (1) Mr. Brunson lacked

  constitutional standing because his claimed injury was not concrete and personal to

  him but only the same as any citizen, and (2) Eleventh Amendment sovereign

  immunity barred the claims against the defendants, who were sued in their official

  capacity only, and Mr. Brunson failed to identify any statute or other express

  provision that unequivocally waives that immunity for his claims.1

        Mr. Brunson filed a timely objection to the Recommendation, arguing only

  that the magistrate judge did not address the arguments in his opposition to the

  motion to dismiss and thereby deprived him of due process. The district court

  overruled the objection, concluding there was no authority for Mr. Brunson’s

  proposition “that a reviewing court must specifically address arguments made in a


        1
         The magistrate judge provided various alternative grounds for dismissal, but
  we need not consider them in this appeal.
                                             19
Appellate Case: 22-4007     Document: 010110749788        Date Filed: 10/06/2022      Page: 20



  brief,” and finding he “was afforded procedural due process by receiving notice of

  the motion to dismiss and having a reasonable opportunity to respond to it.”

  R. at 510. Because Mr. Brunson did not assert any objections to the magistrate

  judge’s conclusions that he lacked standing or that the defendants were entitled to

  sovereign immunity, the district court determined he had “waived any objections to

  [those] conclusions.” Id. The court then adopted the Recommendation in full,

  dismissed the action without prejudice for lack of jurisdiction, and entered a separate

  judgment. This appeal followed.

                                      II. Discussion

        We review de novo a district court’s dismissal of an action under

  Rule 12(b)(1). Chance v. Zinke, 898 F.3d 1025, 1028 (10th Cir. 2018). We construe

  Mr. Brunson’s pro se filings liberally, but we may not act as his advocate. Yang v.

  Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008).

        Mr. Brunson first argues that the district court’s separate judgment is invalid

  because it fails to set forth the legal basis for the judgment.2 This argument is

  frivolous. Federal Rule of Civil Procedure 58 requires a district court to set out its

  judgment in a document separate from the court’s explanation of the reasons for the

  disposition. See Taumoepeau v. Mfrs. & Traders Tr. Co. (In re Taumoepeau),

  523 F.3d 1213, 1217 & n.4 (10th Cir. 2008). The district court’s judgment did just



        2
           The body of the judgment states: “IT IS ORDERED AND ADJUDGED that
  plaintiff Raland Brunson’s action is dismissed without prejudice.” R. at 512.

                                             20
Appellate Case: 22-4007     Document: 010110749788         Date Filed: 10/06/2022     Page: 21



  that, and the reasons for the dismissal were thoroughly explained in the

  Recommendation and the district court’s order adopting it.

         Mr. Brunson next contests the merits of the magistrate judge’s standing

  analysis. But as noted, in his objection, he did not address the standing analysis; he

  only faulted the magistrate judge for not discussing the arguments he raised in his

  opposition to the motion to dismiss. This court has “adopted a firm waiver rule” with

  regard to objections to a magistrate judge’s findings and recommendations. United

  States v. 2121 E. 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996) (internal quotation

  marks omitted). To avoid waiving appellate review of factual and legal questions, “a

  party’s objections to [a] magistrate judge’s report and recommendation must be both

  timely and specific.” Id. at 1060 (emphasis added). This means the objection must

  be “sufficiently specific to focus the district court’s attention on the factual and legal

  issues that are truly in dispute.” Id.

         Although Mr. Brunson’s objection was timely, he did not specifically

  challenge the magistrate judge’s standing analysis. The firm waiver rule therefore

  applies unless the interests of justice dictate otherwise.3 “[F]actors this court has

  considered in determining whether to invoke the [interests-of-justice] exception” are

  “a pro se litigant’s effort to comply, the force and plausibility of the explanation for




         3
          This rule also does not apply when “a pro se litigant has not been informed of
  the time period for objecting and the consequences of failing to object.”
  Morales-Fernandez v. INS, 418 F.3d 1116, 1119 (10th Cir. 2005). But Mr. Brunson
  received the proper warning in this case.
                                              21
Appellate Case: 22-4007     Document: 010110749788         Date Filed: 10/06/2022       Page: 22



  his failure to comply, and the importance of the issues raised.” Morales-Fernandez

  v. INS, 418 F.3d 1116, 1120 (10th Cir. 2005).

         Mr. Brunson makes no effort to explain why he failed to specifically challenge

  the magistrate judge’s standing analysis. The first two factors therefore weigh

  against invoking the exception.

         In considering the third factor, “the importance of the issues raised,” we

  conduct an analysis akin to plain-error review. See id. “Plain error occurs when

  there is (1) error, (2) that is plain, which (3) affects substantial rights, and which

  (4) seriously affects the fairness, integrity, or public reputation of judicial

  proceedings.” Id. at 1122–23 (internal quotation marks omitted). We cannot say the

  district court’s conclusion that Mr. Brunson lacked standing is plainly erroneous. As

  the magistrate judge explained, the relevant Article III standing inquiry is “‘whether

  the party seeking relief has alleged such a personal stake in the outcome of the

  controversy as to assure concrete adverseness.’” R. at 395 (ellipsis and emphasis

  omitted) (quoting United States v. Richardson, 418 U.S. 166, 173 (1974)). And a

  plaintiff like Mr. Brunson, who

         raise[s] only a generally available grievance about government—claiming
         only harm to his and every citizen’s interest in proper application of the
         Constitution and laws, and seeking relief that no more directly and tangibly
         benefits him than it does the public at large—does not state an Article III
         case or controversy.
  Lujan v. Defs. of Wildlife, 504 U.S. 555, 573–74 (1992). Thus, the district court did

  not plainly err in concluding Mr. Brunson lacked standing.



                                              22
Appellate Case: 22-4007     Document: 010110749788        Date Filed: 10/06/2022      Page: 23



        Mr. Brunson’s argument does not persuade us otherwise. Essentially, he

  contends that because he alleged the defendants acted fraudulently, and because

  “‘fraud vitiates whatever it touches,’” Aplt. Opening Br. at 5 (quoting Est. of

  Stonecipher v. Est. of Butts, 591 S.W.2d 806, 809 (Tex. 1979)), he has an “unfettered

  right to sue the Defendants,” id. at 2, and any federal law or case law is inapplicable

  if it “support[s] treason, acts of war or the violation of Brunson’s inherent

  unalienable (God-given) rights,” id. at 8. But none of his supporting authorities

  suggests that allegations of fraud, acts of war, or the violation of allegedly “inherent

  unalienable (God-given) rights,” id., relieve a plaintiff from demonstrating Article III

  standing.

        Finally, Mr. Brunson briefly mentions the magistrate judge’s Eleventh

  Amendment sovereign immunity analysis, but he develops no argument addressing

  the magistrate judge’s reasoning other than to direct us to his opposition to the

  motion to dismiss. That is insufficient to meet this court’s requirements for

  developing an argument on appeal. See United States v. Patterson, 713 F.3d 1237,

  1250 (10th Cir. 2013). Thus, setting aside the antecedent inquiry whether the firm

  waiver rule precludes our review of this aspect of the dismissal, we conclude

  Mr. Brunson has waived appellate review of the sovereign-immunity basis for

  dismissal due to insufficient argument. See id.4



        4
          And even if we were to overlook this obstacle to review, Mr. Brunson’s lack
  of success on the merits of his arguments relating to standing is, by itself, a sufficient
  basis for affirming the district court’s judgment regardless of the merits of his
                                             23
Appellate Case: 22-4007   Document: 010110749788        Date Filed: 10/06/2022   Page: 24



                                    III. Conclusion

        The district court’s judgment is affirmed.


                                             Entered for the Court


                                             Bobby R. Baldock
                                             Circuit Judge




  argument relating to sovereign immunity. See Murrell v. Shalala, 43 F.3d 1388,
  1390 (10th Cir. 1994).
                                           24